 ZIMMER INDUSTRIES, INC.317intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of Vincent Buchberger by discharging him on January 4, 1956,the Trial Examiner will recommend that the Respondent offer to himimmediateand full reinstatement to his former, or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered by reason of said discrimination by paymentto him of a sum of money equal to that which he would have earned as wages fromthe date of the discrimination against him to the date of the offer of reinstatementless his net earnings during such period, in accordance with the formula set forthin F. W.Woolworth Company,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed bythe Respondent in the instant case are such as to indicate an attitude of oppositionto the purposes of the Act generally. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act, thereby minimizing industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the Respondent cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Associated Unions of America,Independent,isa labor organization withinthe meaning of Section2 (5) of the Act.2.By discharging Vincent Buchberger on January 4, 1956,thereby discriminatingin regard to his hire and tenure of employment and thus discouraging membershipin Associated Unions of America,Independent,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) and (1)of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed to them in Section7 of the Act,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Zimmer Industries,Inc.andUnited Automobile,Aircraft andAgricultural Implement Workers of America(UAW), AFL-CIO, Petitioner.Case No. 35-RC-1196.April 3, 1958DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn October 18,1957, pursuant to a stipulation for certification uponconsent election, an election was conducted under the direction andsupervision of the Regional Director for the Ninth Region among theemployees in the stipulated unit.Upon conclusion of the election, atally of ballots was furnished the parties in accordance with the Rulesand Regulations of the Board. The tally showed 95 valid ballots werecast, of which 41 were for, and 54 were against, the Petitioner.120 NLRB No. 50. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 25, 1957, the Petitioner filed objections to conductaffecting the results of the election.The Regional Director investi-gated the objections and, on February 17, 1958, issued his report, inwhich he recommended that 2 of the Petitioner's 3 objections be foundwithout merit,l but that the third objection concerning the Employ-er's distribution of an altered reproduction of the Board's officialsecret ballot be sustained and that the election be set aside on thisground.Thereafter, the Employer filed timely exceptions to theRegional Director's report.The Board,' having considered the Petitioner's objections, theRegional Director's report, the Employer's exceptions, and the entirerecord in the case, finds as follows :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization involved claims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the`meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sElwood, Indiana, trailer manufacturing plant, including truckdrivers,working group leaders, and janitors, but excluding all office and plantclerical employees, professional employees, guards,and supervisors asdefined in the Act.5.The Petitioner's objection which is before us alleges as follows:That between the hours of 7: 00 AM and 8: 00 AM on October18, 1957, the Company, by its officers and agents, did distribute areproduction of the Board's Sample Ballot with an "X" in the"no" box.The Regional Director found that the Employer distributed, on themorning of the election, a reproduction of the Board's official secretballot, altered by being marked "sample" across its face, by an "X"inserted in the "No" square, and by omission of the statement, "If youspoil this ballot return it to the Board agent for a new one." TheRegional Director accordingly recommended that the election be setaside on the basis of the Board's decision in theAllied Electric Prod-uctscase,'where the Board announced its policy that the reproduction1As there is no exception to this recommendation,itwill be adopted2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Bean and Fanning].3 Allied Electric Products,Inc,109 NLRB 1270. ZIMMER INDUSTRIES, INC.319of a purported official ballot which has been altered in a partisan man-ner would not be permitted, and that, upon valid objection, any elec-tion in which this rule had been violated would be set aside.The Employer excepts to the Regional Director's recommendationon the grounds, among others, that (1) the Petitioner's objectionswere not timely filed; (2) there is no rule in the Board's Rules andRegulations pertaining to the reproduction of Board ballots;(3) there is no showing that any employee was misled by the sampleballot; and (4) the Petitioner failed to object to the use of the ballotprior to the election.The Employer requested that a hearing bedirected on theissuesraised by its exceptions.(1)As the Regional Director found, the Petitioner's objections,contained in a letter dated October 24, 1957, were sent to theEmployer by certified mail, and were delivered, on October 25, 1957.Section 102.83 of the Board's Rules and Regulations, Series 6, asamended, provides, with regard to the time for filing objections, thatthe 5-day period shall not include the day of the election, any inter-vening Saturday on which the Board office is closed, Sunday, or holi-day.As the election was held on Friday, October 18, we find, inaccord with the Regional Director, that the Petitioner's objectionswere timely filed 5 days after the election.(2)The Board announced its policy as to the reproduction ofBoard ballots clearly and unequivocally inAllied Electric Products,supra,issued in September 1954, and has consistently followed thispolicy since then'Such policy, founded upon the Board's inherentpowers under the statute and its "wide degree of discretion in estab-lishing the procedure and safeguards necessary to insure the fair andfree choice of bargaining representatives by employees," 5 is applicableto any party subject to the Act, and does not depend, for its effective-ness,upon inclusion in the Rules and Regulations.'(3)There is no merit in this contention as the Board will notattempt toassessthe effect of improper election conduct upon thevoters' choice 7(4)We likewise find no merit in the contention that the Petitionershould have objected to the use of the ballot prior to the election asthe distribution of the altered ballot was made from 7 to 8 on themorning of the election, which was conducted from 9 to 11 a. m.' Itis sufficient, in our opinion, that the objections were, as found above,timely filed.4 See, for example,Hughes Tool Company,119 NLRB739;Superior KnittingCorpora-tion,,112 NLRB 984;Scharco ManufacturingCorp.,110 NLRB 2112.Foreman & Clark,Inc. v.N L. R. B.,215 F. 2d 396 (C. A. 9)Southern Bleachery and Print Works,Inc.,115 NLRB 1526,1528;3 Beall Brothers 3,et al,110 NLRB 685, 6867HughesToolCompany, supra; Bachmann Uxbridge Worsted Corporation,110 NLRB1195, 11978 SeeHughes Tool Company,supra. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances, the request for a hearing in this caseis hereby denied.We shall accept the Regional Director's recom-mendation that the election herein be set aside, and shall direct anew election.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]Maclobe Lumber Company of Glen Cove,et al., PetitionerandLocal 1205,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America.CasesNos.2-RM-883 and 2-RM-885. April 7, 1958DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeL. I. Broadwin, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBeanand Fanning].Upon the entire record in these cases, the Board finds :1'.Maclobe Lumber Company of Glen Cove, New York,and Mac-lobe Lumber Co., Inc., and Maclobe Millwork Corporation, both ofValley Stream, New York, contend that they constitutea singleEmployer within the meaning of the Act. The Union contends thatthe Employer is not engaged in commerce within the meaning ofthe Act.Maclobe Lumber Company of Glen Cove is a partnership con-sisting of two brothers, Harry and Jack Deutsch, and is engaged inthewholesale lumber business.Maclobe Lumber Co., Inc., andMaclobe Millwork Corporation are corporations located in the samebuilding in Valley Stream, New York; the former is engaged in thewholesale lumber business and the latter is engaged in wholesale mill-work.Each of the 2 brothers owns a half interest in the partner-ship and each also owns 50 percent of the stock of the 2 corporations,1 The hearing officer refused to permit the Union to introduce certain evidence and re-jected the Union's offer of proof therein.The offer related to contracts with other labororganizations,one of which was currently in effect and one of which recently expired,the former affecting yardmen at one of the companies and the latter affecting drivers.We find that the hearing officer erred and should have permitted the Union to introducethis evidence.However, in the view that we take of this case,we find that this errorwas not prejudicial.120 NLRB No. 52.